DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 17 June 2022 is acknowledged. 
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2019 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1, lines 4-5, “a second resonator structure over the first resonator structure, the first resonator structure including a second layer on a second bottom contact” renders claim indefinite because claim 1, lines 2-3 recite “a first resonator structure, the first resonator including a first layer on a first bottom contact,”. It is unclear the first resonator structure is “first resonator structure including a first layer on a first bottom contact” as recited in line 2 or “the first resonator structure including a second layer on a second bottom contact” as recited in lines 4-5. Would the limitation in lines 4-5 be “a second resonator structure over the first resonator structure, the second resonator structure including a second layer on a second bottom contact”?  

Claims 2-9 depend on claim 1. Therefore, claims 1-9 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claim(s) 10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 20080169884).
Matsumoto reads on the claims as follows:
[AltContent: textbox (first resonator)][AltContent: textbox (second resonator)][AltContent: textbox (second top metal contact)][AltContent: arrow][AltContent: ][AltContent: textbox (second bottom metal contact)][AltContent: arrow][AltContent: textbox (first top metal contact)][AltContent: arrow][AltContent: textbox (backbone layer)][AltContent: arrow][AltContent: textbox (first bottom metal contact)][AltContent: arrow][AltContent: textbox (substrate)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    280
    384
    media_image1.png
    Greyscale

Fig. 12B Matsumoto. 
Claim 10. 	An integrated circuit (a filter having BAW resonators, Figs. 12A to 12C) comprising: 
a substrate (substrate 13, Fig. 12B, para. [0113]); 
a first resonator structure (see modified Fig. 12B Matsumoto above) over the substrate and comprising a first epitaxial group III-V semiconductor material layer (first piezoelectric layer 4 including 4A and 4B, Fig. 12B) above the substrate and having first top and bottom metal contacts (see modified Fig. 6 Matsumoto), the first resonant structure having a first resonant frequency (resonance frequency f1 of the resonators (1A and 1B) matching the first piezoelectric layer 4, para. [0115]); 
a second resonator structure (see Fig. 12B above) over the first resonator structure and comprising a second epitaxial group III-V semiconductor material layer (second piezoelectric layer 7, including 7A and 7B) and having second top and bottom metal contacts, the second resonant structure having a second resonant frequency (the resonance frequency f2 of the resonators (2A and 2B) matching the second piezoelectric layer 7 can be differentiated, para. [0115]); and 
a backbone layer (insulating material 15, see modified Fig. 12) of epitaxial III-V semiconductor material (insulating material 15 is formed of silicon oxide, silicon nitride, alumina, tantalum oxide, titanium oxide, resist, polyimide or the like, para. [0113]) that interconnects the first resonator structure and the second resonator structure (a plane at a right angle to the stacking direction, see para. [0113], Fig. 12B). 

Claim 13. 	The integrated circuit of claim 10, further comprising a third resonator structure over the second resonator structure, the third resonator structure including a third epitaxial group III-V semiconductor material layer on a third bottom metal contact, and a third top metal contact on the third epitaxial group III-V semiconductor material layer (see modified Fig. 17 A below and resonator structure in which BAW resonators are stacked in three stages, para. [0132-0135]).  


[AltContent: textbox (first resonator)][AltContent: ][AltContent: textbox (third resonator)][AltContent: textbox (second resonator)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    370
    359
    media_image2.png
    Greyscale

Fig. 17A. Matsumoto.

Claim 15. 	The integrated circuit of claim 10, wherein the first top and bottom metal contacts and the second top and bottom metal contacts are comprised of a same metal (the first metal layer 10, the second metal layer 11 and the third metal layer 12, a material whose main component is W, molybdenum (Mo), Al or titanium (Ti), para. [0076]). 

Claim 16.	The integrated circuit of claim 10, wherein the second resonant frequency is distinct from the first resonant frequency (see para. [0115]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20080169884) in view of Shealy (US 20160065172).
Regarding claim 1, Matsumoto teaches, 
An integrated circuit (a filter having BAW resonators, see modified Fig. 12B Matsumoto above) comprising: 
a first resonator structure, the first resonator structure including a first layer (first piezoelectric layer 4 including 4A and 4B, Fig. 12B) on a first bottom contact (see modified Fig. 12B Matsumoto above), the first layer having a first thickness (the film thickness of the piezoelectric layer of the first thin film bulk acoustic wave resonator and the film thickness of the piezoelectric layer of the second thin film bulk acoustic wave resonator are substantially different from each other, see claim 16, para. [0093]), and a first top contact on the first layer (see modified Fig. 12B above); and a second resonator structure over the first resonator structure (see Fig. 12B above), the first resonator structure including a second layer (second piezoelectric layer 7, including 7A and 7B) on a second bottom contact, the second layer having a second thickness that is distinct from the first thickness of the first layer (see para. [0093] and claim 16), and a second top contact on the second layer (see Fig. 12B above); 
wherein the first layer and the second layer comprise a group III-V piezoelectric semiconductor material (a material whose main component is aluminum nitride (AlN), zinc oxide (ZnO) or tantalum oxide (Ta.sub.2O.sub.5) is preferable for the first piezoelectric layer 4 and the second piezoelectric layer 7, para. [0062]), and the first and second bottom contacts and the first and second top contacts comprise a metal (molybdenum (Mo), Al or titanium (Ti) is used, para. [0076]).

Matsumoto does not teach single crystal piezoelectric semiconductor material. However, Shealy teaches a substrate structure for an acoustic resonator device having single crystal piezoelectric semiconductor material (crystalline piezo material 123, Fig. 16, para. [0061]). 
Therefore, in view of the teachings of Matsumoto, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the resonator and to change the piezoelectric layers 4 and 7 taught by Matsumoto with single crystal piezoelectric semiconductor material 123 so that it enables to grow thin AlN layer on silicon substrate while fabricating resonator structures for the use in an integrated circuit.

Regarding claims 2-3, 5-6 and 8-9, Matsumoto further teaches, 
Claim 2. 	The integrated circuit of claim 1, further comprising a backbone layer (insulating material 15, see modified Fig. 12 above) of a group III-V semiconductor material (see para. [0113]) that interconnects an underlying substrate to the first resonator structure and the second resonator structure (in a plane at a right angle to the stacking direction, para. [0113]). 

Claim 3. 	The integrated circuit of claim 1, further comprising a third  resonator structure (see modified Fig. 17A Matsumoto above) over the second resonator structure, the third resonator structure including a third layer on a third bottom contact, and a third top contact on the third layer, wherein the third layer comprises a group III-V single crystal piezoelectric semiconductor material, and the third bottom contact and the third top contact each comprise a metal (a similar configuration to any of the embodiments described so far, see para. [0133-0135]).  

Claim 5. 	The integrated circuit of claim 1, wherein the first bottom contact and the second bottom contact are comprised of a same metal (the first metal layer 10, the second metal layer 11 and the third metal layer 12, a material whose main component is W, molybdenum (Mo), Al or titanium (Ti), para. [0076]).  

Claim 6.	 The integrated circuit of claim 1, further comprising an underlying substrate such that the first resonator structure if over the substrate, wherein the substrate comprises at least one of: Silicon (111), Silicon (110), and Silicon (100) (a void section matching the cavity 14 is formed in an insulated substrate or a high-resistance silicon substrate 13, para. [0071]).  

Claim 8.	The integrated circuit of claim 1, wherein the first resonator structure has a first resonant frequency and the second resonator structure has a second resonant frequency that is distinct from the first resonant frequency (by differentiating the film thicknesses of the first piezoelectric layer 4 and the second piezoelectric layer 7, the resonance frequency f1 of the resonators (1A and 1B) matching the first piezoelectric layer 4 and the resonance frequency f2 of the resonators (2A and 2B) matching the second piezoelectric layer 7, para. [0115]).  

Claim 9. 	A radio frequency (RF) communications device comprising the integrated circuit of claim 1 (a radio-frequency module, para. [0002]).  

Regarding claims 11-12, Matsumoto further teaches, 
Claim 11. 	The integrated circuit of claim 10, wherein the first epitaxial group III-V semiconductor material layer and the second epitaxial group III-V semiconductor material layer are comprised of a group III-V semiconductor material (a material whose main component is aluminum nitride (AlN), zinc oxide (ZnO) or tantalum oxide (Ta2O5) is preferable for the first piezoelectric layer 4 and the second piezoelectric layer 7, some other suitable material can also be used, para. [0062]).  

Claim 12. 	The integrated circuit of claim 10, wherein the first epitaxial group III-V semiconductor material layer and the second epitaxial group III-V semiconductor material layer are comprised of a same group III-V semiconductor material that includes at least one of: aluminum, nitrogen, and scandium (aluminum nitride AIN, see para. [0062]).  

Matsumoto does not teach single crystal semiconducting material. However, Shealy further teaches, 
 	crystalline piezo material (123, Fig. 16, para. [0061]). 
Therefore, in view of the teachings of Matsumoto, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the resonator and change the piezoelectric layers 4 and 7 taught by Matsumoto with single crystal piezoelectric semiconductor material 123 as taught by Shealy so that it enables to grow thin AlN layer on silicon substrate while fabricating resonator structures for the use in an integrated circuit.

Claim 4, alternatively Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Sealy as applied to claim 1 above, and further in view of Korden (US 20050012570).
Regarding claim 4, Matsumoto does not teach the third layer has a third thickness that is distinct from the first thickness and the second thickness. However, Korden teaches a bulk acoustic wave bandpass filter having a staking structure in which, 
wherein the third layer has a third thickness that is distinct from the first thickness and the second thickness (the thickness of the layer PSO is chosen to be less than the thickness of the layer PSM, the coupling layer system lying directly thereunder being preferably half of a wavelength, Fig. 9A, para. [0101]).  
Therefore, in view of the teachings of Korden, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the resonator taught by Matsumoto in 7B, Fig. 17A to have a third thickness that is different from the thickness of the first material layer or second material layer so that it enables to create additional pole points in the transfer function that improves the band rejection characteristics of a bandpass filter for the use in an integrated circuit.

Claim 14, alternatively Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 10 above, in view of Korden.
Regarding claim 14, Matsumoto does not teach the third layer has a third thickness that is distinct from the first thickness and the second thickness. However, Korden teaches a bulk acoustic wave bandpass filter having a staking structure in which, 
wherein the third epitaxial group III-V semiconductor material layer has a third thickness that is distinct from a first thickness of the first epitaxial group III-V semiconductor material layer and a second thickness of the second epitaxial group III-V semiconductor material layer (the thickness of the layer PSO is chosen to be less than the thickness of the layer PSM, the coupling layer system lying directly thereunder being preferably half of a wavelength, Fig. 9A, para. [0101]).  
Therefore, in view of the teachings of Korden, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the resonator taught by Matsumoto in 7B, Fig. 17A to have a third thickness that is different from the thickness of the first material layer or second material layer so that it enables to create additional pole points in the transfer function that improves the band rejection characteristics of a bandpass filter for the use in an integrated circuit.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Sealy as applied to claim 1 above, and further in view of Zhang (US 20110304412).
Regarding claim 7, Matsumoto does not teach a seed layer over an underlying substrate, the seed layer being between the substrate and the first resonator structure and having a same group III-V semiconductor material as the first layer and the second layer. However, Zhang teaches an acoustic wave resonator having an air cavity and passivation layers formed on the substrate in which, 
further comprising a seed layer over an underlying substrate (seed layer 230, Fig. 2A, para. [0055]), the seed layer being between the substrate and the first resonator structure and having a same group III-V semiconductor material (seed layer comprises a material of aluminum nitride, aluminum oxynitride, tungsten nitride, titanium tungsten nitride, silicon oxide, silicon nitride, silicon carbide, or a combination thereof, para. [0010] and para. [0017]) as the first layer and the second layer.  
Therefore, in view of the teachings of Zhang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the resonator taught by Matsumoto to have a seed layer so that it enables to adhere and to form physical contact under metal material while fabricating an integrated resonant structure.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Burak (US 20120280767) teaches a resonator device that includes a first electrode having a first electrode thickness; a first acoustic propagation layer disposed on the first electrode, the first piezo-electric layer having a first acoustic propagation layer thickness; a second electrode having a second electrode thickness; a second piezo-electric layer disposed on the first electrode, the second piezo-electric layer having a second acoustic propagation layer thickness.
Prior art of record Shirakawa (US 20120248941) teaches a stacked bulk acoustic resonator includes a first piezoelectric layer stacked on a first electrode, a second electrode stacked on the first piezoelectric layer; a second piezoelectric layer stacked on the second electrode, and a third electrode stacked on the second piezoelectric layer.
Prior art of record Frank (US 20090273415) teaches a resonator having a first film bulk acoustic resonator (FBAR), having a first electrical impedance and a first resonance frequency, a second FBAR, having a second electrical impedance and a second resonance frequency, and being disposed over the first FBAR.
Prior art of record Kawakami (US 5332982) teaches a ladder-type electric filter comprising an input terminal, an output terminal, a plurality of series-resonators connected in series between said input terminal and said output terminal and a plurality of parallel-resonators each connected in parallel to the associated series-resonator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729